DETAILED ACTION
This non-final rejection is responsive to the claims filed 15 February 2021.  Claims 1-20 are pending.  Claims 1 and 18 are independent claims.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections under 35 U.S.C. 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16 and 18-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 states: “displaying application program data -54-CyrNPA_001 such as a weather illustration as the central indicator on the initial circular graphical user interface, and displaying application program data such as a time, battery level, and signal strength of the mobile communication system as the one or more tertiary indicators located on the outer annulus of the major segment of the initial circular graphical user interface.”  Given the “such as” language, it is unclear what are the metes and bounds of the claim.  For prior art purposes, Examiner interprets the foregoing to mean displaying a weather illustration as the central indicator and further displaying at least one of: time, battery level, and signal strength.
Claim 18 states: “wherein the major segment and minor segment are each regions of two- dimensional space that is bounded by an arc of a circle and by the chord connecting the 
Dependent claims inherit the deficiencies of the independent claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Roy (US 2017/0102838 A1) hereinafter known as Roy in view of Robinson (US 2017/0003720 A1) hereinafter known as Robinson.

Regarding independent claim 1, Roy teaches:
On a mobile communications system for storing and manipulating information, a computer implemented method of representing one or more circular graphical user interfaces on a circular display, the method comprising: displaying an initial portion of one or more initial indicators on an initial circular graphical user interface, each corresponding to at least one stored application on the mobile communications system, each of the one or more initial indicators being uniquely identified by an image on the initial circular graphical user interface, each of the one or more initial indicators at a location arranged within a middle annulus in a major segment of the initial circular graphical user interface;  (Roy: Fig. 9D and ¶[0175]; Roy teaches displaying icons in the center of a circular display.  The initial indicators are interpreted as at least the top two icons.)
while displaying the one or more initial indicators, displaying one or more secondary indicators on the initial circular graphical user interface, each corresponding to at least one secondary stored application on the mobile communications system, each of the one or more secondary indicators being displayed as the image on the initial circular graphical user interface, each of the one or more secondary indicators at a location in a minor segment of the initial circular graphical user interface, wherein the one or more secondary indicators comprises at least one user-settable identifying character separate from one of the one or more initial indicators;  (Roy: Fig. 9D and ¶[0175]; Roy teaches displaying icons in the center of a circular display.  The secondary indicators are interpreted as at least the bottom two icons.  Moreover, ¶[0132] teaches that the alphabet letters which correspond to the applications may be changed by the preference of the user; and thus, resulting in different indicators being presented.)
while displaying the one or more initial indicators in the middle annulus of the-47-CyrNPA_001 major segment and one or more secondary indicators in the minor segment and displaying one or more tertiary indicators in an outer annulus of the major segment, displaying a control bar located in between the outer annulus and the middle annulus which the user can manipulate to control the ... initial indicators;  (Roy: Fig. 4A and ¶[0172]-¶[0175]; Roy teaches displaying second parameters which include numbers 1 to 12.  The foregoing teaches tertiary indicators in an outer annulus.  Further, the first menu of alphabet letters teaches the control bar.  The user is able to change which applications are viewed, as taught by Figs. 9A-9D and ¶[0170]-¶[0175].)
receiving a user input for requesting display of one or more hidden initial indicators in response to a control gesture with an input device of the mobile communication system; and  (Roy: Figs. 9A-9D and ¶[0172]-¶[0175]; Roy teaches the user providing an input on the alphabet letters to change to different application icons.)
in response to the user input, displaying one or more hidden initial indicators on the initial circular graphical user interface in a manner so as to obscure the one or more initial indicators originally displayed while continuing to display the one or more secondary indicators and now displaying the one or more hidden initial indicators.  (Roy: Figs. 9A-9D and ¶[0172]-¶[0175]; Roy teaches the user providing an input on the alphabet letters to change to different application icons.)

Roy does not explicitly teach, with respect to limitation (c), that the initial indicators are moved.

However, Robinson does teach moving the initial indicators.  (Robinson: Fig. 4A and ¶[0023]; Robinson teaches rotating the quadrants of the application in response to the user touching the control bar (the bezel).)

Roy and Robinson are in the same field of endeavor as the present invention, as the references are directed to circular interfaces and manipulating application icons.  It would have been obvious, before the effective filing date of the claimed invention, to a person of ordinary skill in the art, to combine a circular display where the user can change which application icons are being displayed as taught in Roy with further moving the application icons as taught in Robinson.  Roy already teaches displaying and changing which applications icons are displayed.  However, Roy does not explicitly teach moving the application icons.  Robinson provides this additional functionality.  As such, it would have been obvious to one of ordinary skill in the art to modify the teachings of Roy to include teachings of Robinson because the combination would allow the user to rotate the icons, as suggested by Robinson: ¶[0023].




claim 2, Roy in view of Robinson further teaches the method of claim 1 (as cited above).

Robinson further teaches:
receiving the user input for accessing an application corresponding to the one or more initial indicators or the one or more secondary indicators by a secondary control gesture; and in response to receiving the user input for entering the application by the secondary control gesture, displaying a secondary circular graphical user interface.  (Robinson: Figs. 4A-4B and ¶[0024]; Robinson teaches the user activating an application and the application being displaying on the interface.)




Regarding claim 3, Roy in view of Robinson further teaches the method of claim 1 (as cited above).

Roy further teaches:
wherein receiving the user input for requesting display of another portion of the one or more initial indicators in response to a control gesture with the input device of the mobile communication system further comprises: wherein the primary control gesture is a swipe or drag gesture.  (Roy: Figs. 9A-9D and ¶[0157]; Roy teaches using a swipe gesture.)




 independent claim 18, this claim teaches a circular shaped mobile communications system that performs the functions of the mobile communications system of claim 1; therefore, the same rationale for rejection applies.  See Claim Rejection – 35 U.S.C. 112(b).





Claims 4, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Roy in view of Robinson in view of Lee (US 2011/0157046 A1) hereinafter known as Lee.

Regarding claim 4, Roy in view of Robinson further teaches the method of claim 1 (as cited above).

Roy in view of Robinson does not explicitly teach the limitations of claim 4.

However, Lee teaches:
displaying a central indicator on the initial circular graphical user interface, the central indicator displaying stored application supplied data and formulas operative on the stored application supplied data, the central indicator at a location arranged in the center of the major segment of the initial circular graphical user interface, and displaying one or more tertiary indicators on the initial circular graphical user interface, the one or more tertiary indicators indicator displaying system data, the one or more tertiary indicators at a location arranged on the outer annulus of the major segment of the initial circular graphical user interface.  (Lee: Fig. 5D and ¶[0083]; Lee teaches displaying application data in the center screen.  Further, the user is touching the control scroll bar, which is displaying zoom system data.)





Regarding claim 16, Roy in view of Robinson in view of Lee further teaches the method of claim 4 (as cited above).

Roy in view of Robinson does not explicitly teach the limitations of claim 16.

However, Lee teaches:
displaying application program data -54-CyrNPA_001 such as a weather illustration as the central indicator on the initial circular graphical user interface, and displaying application program data such as a time, battery level, and signal strength of the mobile communication system as the one or more tertiary indicators located on the outer annulus of the major segment of the initial circular graphical user interface.  (See Claim Rejections – 35 U.S.C. 112(b).   Lee: Fig. 12 and ¶[0187]-¶[0189]; Lee teaches displaying the weather in the center and further displaying the time on the outer region.)


Regarding claim 17, Roy in view of Robinson further teaches the method of claim 1 (as cited above).

Roy in view of Robinson does not explicitly teach the limitations of claim 17.

However, Lee teaches:
displaying a phone circular graphical user interface, the phone circular graphical user interface having one or more number indicators corresponding to numbers in a phone number; and Receiving the user input for requesting to dial a phone number having an initial number indicator in response to the initial control gesture with the input device of the mobile communication system, wherein the initial control gesture is a circular swiping gesture (on the lock screen) or pressing (on the call screen) on the initial number indicator.  (Lee: Fig. 9A-10C and ¶[0097]-¶[0099]; Lee teaches entering telephone numbers by swiping over them.)
Lee is in the same field of endeavor as the present invention, since it is directed to circular interfaces and manipulating application icons.  It would have been obvious, before the effective filing date of the claimed invention, to a person of ordinary skill in the art, to combine a circular display where the user can change which application icons are being displayed as taught in Roy with further displaying a dial pad which the user can enter via a swipe gesture as taught in Lee.  Roy already teaches displaying and changing which applications icons are displayed.  However, Roy does not explicitly teach displaying a dial pad which the user can enter via a swipe gesture.  Lee provides this additional functionality.  As such, it would have been obvious to one of .



Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Roy in view of Robinson in view of Lee (US 2016/0320756 A1) hereinafter known as LeeY.

Regarding claim 5, Roy in view of Robinson further teaches the method of claim 1 (as cited above).

Roy further teaches:
displaying a portion of one or more initial calendar indicators on a calendar circular graphical user interface, each corresponding to at least one month, each of the initial calendar indicators being uniquely identified by text on the calendar circular graphical user interface, each of the initial calendar indicators at a location arranged around the middle annulus in a major segment of the calendar circular graphical user interface;  (Roy: Figs. 20A-20C and ¶[0230]-¶[0231]; Roy teaches displaying a selected month.)
while displaying the one or more initial calendar indicators, displaying one or more secondary calendar indicators on the calendar circular graphical user interface, each corresponding to ... data, each of the one or more secondary calendar indicators being displayed as text on the calendar circular graphical user interface, each of the secondary calendar indicators at a location in a minor segment of the calendar circular graphical user interface; -49-CyrNPA_001 (Roy: Figs. 20A-20C and ¶[0230]-¶[0231]; Roy teaches displaying a selected month.)
receiving the user input for requesting display of another portion of the one or more initial calendar indicators in response to the initial control gesture with the input device of the mobile (Roy: Figs. 20A-20C and ¶[0230]-¶[0231]; Roy teaches the user selecting a month to display.)
in response to receiving the user input for requesting display of one or more hidden initial calendar indicators in response to the initial control gesture with the input device of the mobile communication system, displaying the one or more hidden initial calendar indicators on the calendar circular graphical user interface in a manner so as to obscure one or more initial calendar indicators originally displayed.  (Roy: Figs. 20A-20C and ¶[0230]-¶[0231]; Roy teaches the user selecting a month to display and displaying that month on the interface.)

Roy in view of Robinson does not explicitly teach, with respect to limitation (b), “... user-settable inputted event ...”

However, LeeY does teach the foregoing. (LeeY: Fig. 18B and ¶[0211]-¶[0212]; LeeY teaches displaying the date and a meeting corresponding to the date.)


LeeY is in the same field of endeavor as the present invention, since it is directed to circular interfaces and manipulating application icons.  It would have been obvious, before the effective filing date of the claimed invention, to a person of ordinary skill in the art, to combine a circular display which displays calendar months as taught in Roy with further displaying user settable data with respect to the calendar month as taught in LeeY.  Roy already teaches displaying and changing the calendar month display.  However, Roy does not explicitly teach displaying user settable data with respect to the calendar month.  LeeY provides this additional functionality.  As such, it would have been obvious to one of ordinary skill in the art to modify the teachings of Roy and Robinson to include teachings of LeeY because the combination would allow the user to display more data corresponding to the displayed month, as suggested by LeeY: ¶[0176].



Regarding claim 6, Roy in view of Robinson in view of LeeY further teaches the method of claim 5 (as cited above).

Roy further teaches:
receiving the user input for selecting an initial calendar indicator of the one or more initial calendar indicators by a secondary control gesture; and in response to the receiving the user input for selecting the initial calendar indicator of the one or more initial calendar indicators by the secondary control gesture, displaying one or more third calendar indicators corresponding to days of the month, the one or more third calendar indicators in the center of the major segment of the calendar circular graphical user interface.  (Roy: Figs. 20A-20C and ¶[0230]-¶[0231]; Roy teaches displaying a selected month along with the whole monthly calendar of dates.  The user may continuously select which month they want to display.)



Regarding claim 7, Roy in view of Robinson in view of LeeY further teaches the method of claim 6 (as cited above).

Roy further teaches:
receiving the user input for selecting a third calendar indicator of the one or more third calendar indicators by the secondary control gesture; and in response to the receiving the user (Roy: Figs. 20A-20C and ¶[0230]-¶[0231]; Roy teaches displaying a selected month along with the whole monthly calendar of dates.  The user may continuously select which month they want to display.)



Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Roy in view of Robinson in view of LeeY in view of Kim (US 2011/0070924 A1) hereinafter known as Kim.

Regarding claim 8, Roy in view of Robinson in view of LeeY further teaches the method of claim 7 (as cited above).

Roy further teaches:
receiving the user input for selecting a fourth calendar indicator on the calendar user circular graphical interface by the secondary control gesture, and in response to receiving the user input selecting the fourth calendar indicator by the secondary control gesture, displaying a secondary calendar circular graphical user interface, the secondary calendar circular graphical user interface ... , corresponding to the selected third calendar indicator wherein corresponding secondary calendar indicators are sized in response to user inputted duration of an event.  (Roy: Figs. 20A-20C and ¶[0230]-¶[0231]; Roy teaches displaying a selected month along with the whole monthly calendar of dates.  The user may continuously select which month they want to display.)



However, Kim does teach “having wedge shapes”.  (Kim: Fig. 4A; Kim teaches displaying the schedule using wedge shapes.)

Kim is in the same field of endeavor as the present invention, since it is directed to circular interfaces and manipulating application icons.  It would have been obvious, before the effective filing date of the claimed invention, to a person of ordinary skill in the art, to combine a circular display which displays calendar months as taught in Roy with further displaying scheduling data using wedge shapes as taught in Kim.  Roy already teaches displaying and changing the calendar month display.  However, Roy does not explicitly teach displaying the schedule using wedge shapes.  Kim provides this additional functionality.  As such, it would have been obvious to one of ordinary skill in the art to modify the teachings of Roy, Robinson, and LeeY to include teachings of Kim because the combination would allow the user to clearly distinguish the schedule.



Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Roy in view of Robinson in view of LeeY in view of Kim in view of Scriven (US 2017/0124524 A1) hereinafter known as Scriven.

Regarding claim 9, Roy in view of Robinson in view of LeeY in view of Kim further teaches the method of claim 8 (as cited above).

Scriven further teaches:
displaying an add indicator on the secondary calendar circular graphical user interface; receiving the user input for selecting the add indicator by the secondary control gesture; and in response to receiving the user input for selecting the add indicator by the secondary control gesture, displaying a third calendar circular graphical user interface for receiving additional user inputted secondary calendar indicator.  (Scriven: Fig. 4B and ¶[0034]; Scriven teaches a circular interface which contains an indicator for creating a new event.  The user selects this indicator and the interface changes to create the event.)  
Scriven is in the same field of endeavor as the present invention, since it is directed to circular interfaces and manipulating application icons.  It would have been obvious, before the effective filing date of the claimed invention, to a person of ordinary skill in the art, to combine a circular display which displays calendar months as taught in Roy with an indicator that the user can select to create a new calendar event as taught in Scriven.  Roy already teaches displaying and changing the calendar month display.  However, Roy does not explicitly teach an indicator that the user can select to create a new calendar event.  Scriven provides this additional functionality.  As such, it would have been obvious to one of ordinary skill in the art to modify the teachings of Roy, Robinson, LeeY, and Kim to include teachings of Scriven because the combination would allow the user to manipulate the calendar scheduling application.



Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Roy in view of Robinson in view of LeeY in view of Kim in view of Scriven in view of Offenberg (US 2015/0248235 A1) hereinafter known as Offernberg.

claim 10, Roy in view of Robinson in view of LeeY in view of Kim in view of Scriven further teaches the method of claim 9 (as cited above).

Offenberg further teaches:
displaying a keyboard on the minor segment of the third calendar circular graphical user interface.  (Offenberg: Fig. 146C; Offenberg teaches displaying a keyboard on a circular interface.)  
Offenberg is in the same field of endeavor as the present invention, since it is directed to circular interfaces and manipulating application icons.  It would have been obvious, before the effective filing date of the claimed invention, to a person of ordinary skill in the art, to combine a circular display which displays calendar months with an indicator that the user can select to create a new calendar event as taught in Roy in view of Robinson in view of Lee in view of Kim in view of Scriven with displaying a keyboard on the circular display as taught in Offenberg.  Roy already teaches displaying and changing the calendar month display.  Further, Scriven already teaches creating a calendar entry on a circular display.  However, Roy in view of Robinson in view of LeeY in view of Kim in view of Scriven does not explicitly teach displaying a keyboard on the circular display.  Offenberg provides this additional functionality.  As such, it would have been obvious to one of ordinary skill in the art to modify the teachings of Roy, Robinson, LeeY, Kim, and Scriven to include teachings of Offenberg because the combination would allow the user to manipulate the calendar scheduling application.



Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Roy in view of Robinson in view of Jatram (US 2020/0117342 A1) hereinafter known as Jatram.

Regarding claim 11, Roy in view of Robinson further teaches the method of claim 1 (as cited above).

Roy in view of Robinson does not explicitly teach the limitations of claim 11.  However, Robinson does teach displaying an image of the contacts corresponding to the entity wherein the contacts are user settable.  (Robinson: Fig. 4B)

However, Jatram teaches:
displaying a portion of one or more -51-CyrNPA_001 initial contact indicators on a contacts circular graphical user interface, each corresponding to at least one stored data of an entity, each of the initial contact indicators being uniquely identified by a stored image corresponding to the entity, each of the initial contact indicators at a location arranged within a middle annulus in a major segment of the contacts circular graphical user interface;  (Jatram: Fig. 23 and ¶[0193]; Jatram teaches displaying contact indicators.)
while displaying the one or more initial contact indicators, displaying one or more secondary contact indicators in the center of the major segment of the contacts circular graphical user interface, each corresponding to a user-settable inputted secondary entity, each of the one or more secondary contact indicators being displayed as an image on the contacts circular graphical user interface corresponding to the initial entity, each of the secondary contact indicators inside the one or more initial contact indicators located in the middle annulus in the major segment on the contacts circular graphical user interface;  (Jatram: Fig. 23 and ¶[0193]; Jatram teaches displaying contact indicators by letter and then specific contacts by the letter selected.)
receiving the user input for requesting display of one or more hidden initial contact indicators in response to the initial control gesture with the input device of the mobile communication system; and  (Jatram: Fig. 23 and ¶[0193]-¶[0194]; Jatram teaches gesture 2370 to change the contacts.)
in response to the user input for requesting display of one or more hidden initial contact indicators in response to the initial control gesture with the input device of the mobile communication system, displaying one or more hidden initial contact indicators on the contacts circular graphical user interface in a manner so as to obscure one or more initial contact indicators originally displayed in the middle annulus of the major segment while continuing to display the secondary contact indicators in the center of the contacts circular -52-CyrNPA_001 graphical user interface.  (Jatram: Fig. 23 and ¶[0193]-¶[0194]; Jatram teaches gesture 2370 to change the contacts.)
Jatram is in the same field of endeavor as the present invention, since it is directed to circular interfaces and manipulating application icons.  It would have been obvious, before the effective filing date of the claimed invention, to a person of ordinary skill in the art, to combine a circular display with icons that the user can manipulate as taught in Roy in view of Robinson with further displaying contact icons which the user can change as taught in Jatram.  Roy already teaches displaying and changing icons on a circular interface.  Moreover, Robinson also teaches displaying contacts with images on a circular display.  However, Roy in view of Robinson does not explicitly teach displaying contact icons which the user can change.  Jatram provides this additional functionality.  As such, it would have been obvious to one of ordinary skill in the art to modify the teachings of Roy and Robinson to include teachings of Jatram because the combination would allow the user to navigate the desired contacts.



Regarding claim 12, Roy in view of Robinson in view of Jatram further teaches the method of claim 11 (as cited above).


displaying one or more communication indicators corresponding to one or more communication methods, the one or more communication indicators positioned on the minor segment of the contacts circular graphical user interface;  (Jatram: Fig. 23 and ¶[0193]-¶[0195]; Jatram teaches displaying icons 2350 and 2360.)
receiving the user input for selecting a contact indicator of the one or more initial contact indicators or a secondary contact indicator of the one or more secondary contact indicators and a communication indicator of the one or more communication indicators by one or more secondary control gestures; and  (Jatram: Fig. 23 and ¶[0193]-¶[0195]; Jatram teaches displaying icons 2350 and 2360, which the user can select to message or call the contact.)
in response to the user input for selecting the initial contact indicator of the one or more initial contact indicators or a secondary contact indicator of the one or more secondary contact indicators and a communication indicator by the one or more secondary control gestures, initiating communication with the entity by a corresponding communication method of the one or more communication methods.  (Jatram: Fig. 23 and ¶[0193]-¶[0196]; Jatram teaches displaying icons 2350 and 2360, which the user can select to message or call the contact.)



Regarding claim 13, Roy in view of Robinson in view of Jatram further teaches the method of claim 12 (as cited above).

However, Jatram teaches:
displaying a search indicator on the contacts circular graphical user interface, the search indicator positioned inside of the one or more secondary contact indicators on the contacts circular graphical user interface; receiving the user input for selecting the search indicator by the (Jatram: Fig. 23 and ¶[0193]-¶[0194]; Jatram teaches gesture 2370 to change the contacts on a search indicator.)



Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Roy in view of Robinson in view of Wada (US 2013/0082965 A1) hereinafter known as Wada in view of Lee.

Regarding claim 14, Roy in view of Robinson further teaches the method of claim 1 (as cited above).

However, Wada teaches:
displaying a lock screen circular graphical user interface, the lock screen circular graphical user interface having one or more lock screen indicators, the lock screen indicators having stored application supplied data and formulas operative on said application supplied data for display in the form of information and interactive soft buttons; and  (Wada: Figs. 6-9 and ¶[0082] and ¶[0096]; Wada teaches displaying a circular lock screen with application indicators which the user can activate.)
...
Wada is in the same field of endeavor as the present invention, since it is directed to circular interfaces and manipulating application icons.  It would have been obvious, before the effective filing date of the claimed invention, to a person of ordinary skill in the art, to combine a 
However, Lee further teaches:
...
displaying a music circular graphical user interface, the music circular graphical user interface having one or more music control indicators corresponding to control manipulation of one or more song, the one or more music control indicators located in a minor segment of the music screen circular graphical user interface wherein a major segment has stored application supplied data and formulas operative on said application supplied data.  (Lee: Figs. 13A-13C; Lee teaches music controls on the circular interface.)

Lee is in the same field of endeavor as the present invention, since it is directed to circular interfaces and manipulating application icons.  It would have been obvious, before the effective filing date of the claimed invention, to a person of ordinary skill in the art, to combine a circular display with a lock screen which contains actionable applications as taught in Roy in view of Robinson in view of Wada with further displaying music controls as taught in Lee.  Roy in view of Robinson in view of Wada already teaches displaying a circular display where the user can manipulate application icons.  However, Roy in view of Robinson in view of Wada does not explicitly teach further displaying music controls.  Lee provides this additional functionality.  As such, it would have been obvious to one of ordinary skill in the art to modify the teachings of Roy 



Regarding claim 15, Roy in view of Robinson in view of Wada in view of Lee further teaches the method of claim 14 (as cited above).

However, Lee teaches:
displaying a volume indicator on the music circular graphical user interface, the volume indicator at a location arranged around a volume bar annulus in the major segment of the music circular graphical user interface; receiving the user input for requesting an alteration of a volume in response to the initial control gesture with the input device of the mobile communication system; and in response to the user input for requesting the alteration of the volume, altering the volume and moving the volume indicator based on a location where the initial control gesture ended.  (Lee: Figs. 13A-13C; Lee teaches volume controls.)



Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Roy in view of Robinson in view of Choi (US 2017/0235398 A1) hereinafter known as Choi.

claim 19, Roy in view of Robinson further teaches the method of claim 1 (as cited above).

Roy further teaches:
a camera ... a microphone, an earpiece, a loud speaker, GPS, a touchscreen for interacting with the circular graphical user interface and one or more communications ports.  (Roy: Fig. 24 and ¶[0073], ¶[0256], ¶[0261]-¶[0263]; Roy teaches a camera, a microphone, GPS, a touch screen, and a communication unit.)

Roy in view of Robinson does not explicitly teach the camera on a center of a rear surface.

However, Choi does teach the foregoing. (Choi: Fig. 11B and ¶[0166]; Choi teaches positioning the camera at the center of the rear of the electronic device.)
Choi is analogous to the present invention, since it is reasonably pertinent to the problem faced by the inventor, i.e. providing a camera for a mobile device.  It would have been obvious, before the effective filing date of the claimed invention, to a person of ordinary skill in the art, to combine a circular mobile device with a camera as taught in Roy in view of Robinson with further positioning the camera at the rear center of the device as taught in Choi.  Roy in view of Robinson already teaches a circular mobile device with a camera.  However, Roy in view of Robinson does not explicitly teach positioning the camera at the rear center of the device.  Choi provides this additional functionality.  As such, it would have been obvious to one of ordinary skill in the art to modify the teachings of Roy and Robinson to include teachings of Choi because the combination would allow various arrangements of the camera on the device.



Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Roy in view of Robinson in view of Chen (US 2008/0278894 A1) hereinafter known as Chen.

Regarding claim 20, Roy in view of Robinson further teaches the method of claim 18 (as cited above).

However, Chen teaches:
a charging station for charging the battery of the circular mobile communications system, the charging station holding the circular mobile communications system, the charging station having one or more communication ports and a projector for projecting content from the circular mobile communications system.  (Chen: Figs. 1A-1B and 4-5; Chen teaches a docking station for the device that also serves as a projection unit.)
Chen is analogous to the present invention, since it is reasonably pertinent to the problem faced by the inventor, i.e. charging the device and projecting its content.  It would have been obvious, before the effective filing date of the claimed invention, to a person of ordinary skill in the art, to combine a circular mobile device as taught in Roy in view of Robinson with further a docking station that allows the user to charge the device and project its content as taught in Chen.  Roy in view of Robinson already teaches a circular mobile device.  However, Roy in view of Robinson does not explicitly teach a docking station that allows the user to charge the device and project its content.  Chen provides this additional functionality.  As such, it would have been obvious to one of ordinary skill in the art to modify the teachings of Roy and Robinson to include teachings of Chen because the combination would allow the user to conveniently and comfortably view information provided using a portable device, as suggested by Chen: ¶[0008].



Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicants’ disclosure.  Applicants are required under 37 C.F.R. § 1.111(c) to consider these references fully when responding to this action.
It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331, 1332-33, 216 U.S.P.Q. 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 U.S.P.Q. 275, 277 (C.C.P.A. 1968)).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX OLSHANNIKOV whose telephone number is (571)270-0667.  The examiner can normally be reached on M-F 9:30-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on 571-272-3644.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ALEKSEY OLSHANNIKOV/Primary Examiner, Art Unit 2142